The opinion of the Court was by
Weston C. J.
The question, upon which this cause must necessarily turn is, whether horse racing is a game, within the stat. *339of 1821, c. 18. If it is, there can be no just distinction taken, between the trotting and racing of horses. And we are of opinion, that horse racing is a game; and so within the statute. Cards and dice are expressly named, “ Any other game,” embraces a great variety of other devices of chance or skill, by which money may be lost or won. Cock fighting, horse racing and foot racing are called games, by the statute, 16 Charles 2d, c. 7.
Under the stat. of 9 Anne, c. 14, although horse racing is not mentioned, it has been held to be embraced in the act, under the general words, other game or games. Bluxton v. Pye, 2 Wilson, 309. So a foot race has been adjudged to be a game within the same statute. Brown v. Berkeley, Cowper, 281. In Segel v. Jebb, 3 Stark. R. 1, Abbott C. J. was of opinion, that the statute applied to all games, whether of skill or chance, and that it was the playing for money, which made them unlawful. The statute with respect to the party losing, is remedial not penal. Bines v. Booth, 2 Wm. Bl. 1226. Horse racing is within all the mischiefs, which render gaming unlawful.

Exceptions sustained.